DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-9, 15, 16 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 31, 2022.
Applicant's election with traverse of Species E in the reply filed on August 31, 2022 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement entered July 29, 2022 “failed to specify the differing classifications, search requirements or claim subject matter status”.  This is not found persuasive as at least the elected species is different from the other species in the types of oversizing of the plurality of second teeth, the placement of the plurality of  second teeth relative to the plurality of first teeth and the cross-sectional shape of the plurality of second teeth. These features, and others, greatly vary between the embodiments. As such, a restriction/species requirement was warranted.
Further, Applicant has failed to set forth any search strategy much less a single search strategy encompassing all features of all species nor explained how such a search of multiple patently distinct species could be conducted in the time allotted for a single invention.  Further note that examination burden is not limited to search but rather includes numerous other activities conducted throughout prosecution such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments (to include the U.S. Patents in all relevant classes, all relevant foreign art, all relevant publications and any relevant Non-patent literature), updating prior searches, formulating responses, constructing formal written replies, etc.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Roy et al. (US 2018/0073619).
Le Roy discloses and shows at Fig. 14 a toothed gear for use in a gearing, comprising:
a base body forming a ring gear, the ring gear comprising:
	a plurality of first teeth having a first deformity (at 437), 
	a plurality of second teeth having a second deformity (at 401),
wherein the second deformability is greater than the first deformability is greater than the first deformability, and 
wherein the second teeth have an oversize compared to the first teeth (para. 0066, which says, “The teeth may be same size and of same type”. It is inferred that the second teeth may be larger (oversized) than the first teeth).
Regarding claim 10, the second teeth are disposed on a common carrier (403).
Regarding claim 11, the ring gear, in a region of the second teeth within the common 
carrier is free of interruptions in the circumferential direction.
Regarding claim 14, the common carrier has an axial distance in the direction of the longitudinal axis and/or a circumferential distance from the first teeth.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Le Roy as described elsewhere above, in view of Totten (GB 2224805).
Le Roy discloses and shows the invention of claims 1 and 10 as described elsewhere above.  The common carrier from Le Roy does not include a cutout or cavity along the longitudinal axis.  Totten teaches a toothed gear assembly where a plurality of second teeth includes a cutout or cavity.  The cutout or cavity enhances the deformability of the second teeth to reduce backlash.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothed gear from Le Roy to where the common carrier includes a cutout or cavity to enhance the deformability of the second teeth, thus reducing backlash, as taught by Totten.
Regarding claim 13, The common carrier from Le Roy does not include a cutout or cavity along the longitudinal axis.  Totten teaches a toothed gear assembly comprising a cut, starting at the cutout or cavity and extending radially outwardly.  The cutout or cavity enhances the deformability of the second teeth to reduce backlash.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothed gear from Le Roy to where the common carrier includes a cutout or cavity to enhance the deformability of the second teeth, thus reducing backlash, as taught by Totten.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658